DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/03/2022.  These drawings are acceptable.  The objection to the drawings is withdrawn.

Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to Applicant’s arguments regarding the prior art relied upon in the previous action, which are persuasive, the examiner notes the following:
The prior art, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.  While counterweights to balance the various movement axes of a camera gimbal (either handheld or aerial) are known in the art, the claimed arrangement of such counterweights as being supported by flanges which define a channel for the camera communication channel is not taught.  The closest disclosure is that of US PGPub 2017/0336700 A1 (hereafter Lui-700 to distinguish from a previously cited reference), which discusses the positioning of a counterweight object on a camera gimbal arrangement.  Lui-700 however does not have flanges which both form a channel for the camera communication cable and support the counterweight 820 has a cutout which allows for the passage of the cable and both 820 and 810 are discussed in ¶0061 and ¶0064 as being used to route the cable for the camera head.  In Lui the overall design is disclosed as using increased integration of parts to allow for a reduction in weight and size of the gimbal assembly (see ¶0036 and ¶0064), meaning dividing the counterweight into two parts (a flange part defining the cable passage and a separate counterweight element) would be contrary to the teachings of Lui-700. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852